Citation Nr: 0615686	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-38 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than October 10, 
2001 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




REMAND

The veteran served on active duty from July 1964 to July 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

On a substantive appeal Form 1-9 submitted in November 2005, 
the veteran indicated his desire for a hearing before the 
Board.  It is a basic principle of veterans' law that the 
Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700 (2005), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person, therefore a 
Board hearing must be scheduled.  The veteran was scheduled 
for a video conference hearing form the New Orleans, 
Louisiana, RO, but has requested that the hearing be 
rescheduled at the Little Rock, Arkansas RO.  The Board finds 
that another hearing should be scheduled at the appropriate 
RO.

Accordingly, this case is REMANDED for the following action:

The RO should transfer the veteran's c-
file temporarily to the RO in Little Rock 
Arkansas in order to schedule the veteran 
for a video conference hearing.  He and 
his accredited representative should be 
provided adequate notice of the time, 
date, and place of the hearing

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






